Citation Nr: 9929822	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-07 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of fractures 
of the left tibia and fibula with tender scar, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to April 
1973.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied benefits sought in September 1996, and the 
veteran appealed.  


REMAND

The veteran has advanced several contentions in support of 
his claim of entitlement to an increased disability rating 
for fracture residuals of the left lower extremity.  He 
suggests that separate 10 percent rating is in order for scar 
residuals.  In this connection, the Board notes Esteban v. 
Brown, 6 Vet. App. 259 (1994), in which the United States 
Court of Appeals for Veterans Claims held that two separate 
disability ratings are possible in cases in which the veteran 
has separate and distinct manifestations from the same 
injury.  The veteran has also pointed to recently identified 
degenerative changes of the left knee and contends that he is 
entitled to additional compensation in light of his left knee 
disability.  Additional compensation pursuant to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 is also sought.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995), which indicates that 
pain may be the basis for an increased rating for an 
orthopedic disability, regardless of whether or not 
orthopedic disability Diagnostic Code criteria are met, to 
the extent that the pain causes impairment of function.  

The Board has carefully reviewed the evidence currently 
contained in the veteran's claims folder.  It is unclear to 
the Board what are the current manifestations of the 
veteran's service-connected disability, to include disability 
specifically referable to scarring and whether the veteran's 
left knee manifestations are related to his left tibia and 
fibula fracture disability.  Moreover, the RO has not 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board notes that, in general, an allegation of increased 
disability is sufficient to establish as well-grounded a 
claim seeking an increased rating.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran here has alleged that 
there has been an increase in the severity of his disability.  
Since the claim is well grounded, VA's duty to assist has 
been triggered.  The Board believes that it is desirable to 
have another VA examination conducted to help determine what 
the residuals and disabling manifestations of the veteran's 
service-connected disability are. 

The fact that the veteran had some pertinent treatment during 
the course of the claim, before the claims folder was 
transferred to the Board, suggests that he may have received 
additional treatment since then.  Accordingly, efforts to 
obtain all additional pertinent treatment records will be 
accomplished.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should request the veteran to 
identify by name and location the 
existence of all pertinent treatment 
records for the service-connected 
disability at issue.  Thereafter, the RO 
should comply with 38 C.F.R. § 3.159 
(1998), including by attempting to 
obtain and incorporate into the claims 
folder any such additional records of 
treatment identified.

2.  A VA orthopedic examination should 
be conducted.  The examining physician 
should review the claims folder, which 
should be made available for review 
prior to the examination, and examine 
the veteran.  The examining physician 
should indicate whether the scarring on 
the veteran's left lower extremity is 
tender and painful on objective 
demonstration, and should also indicate 
whether or not such restrict motion of 
the ankle.  The examining physician 
should also record pertinent medical 
complaints, symptoms, and clinical 
findings associated with the veteran's 
service-connected fracture residuals of 
the left tibia and fibula, and should 
comment on the functional limitations, 
if any, caused thereby, including by 
pain.  The examining physician should 
also examine the veteran's left knee, 
describe its impairment, and provide an 
opinion with reasons as to whether or 
not any left knee impairment is 
associated with the service-connected 
left tibia and fibula fracture 
disability.

3. Thereafter, the RO should again 
review the veteran's claim for an 
increased rating for the disability at 
issue.  All pertinent law, regulations 
and Court decisions should be applied, 
including 38 C.F.R. §§ 3.310, 4.40 and 
4.45 and Esteban, discussed above.  If 
the benefits sought remain denied, in 
whole or in part, the RO should issue 
the veteran a Supplemental Statement of 
the Case.  The veteran and his 
representative should be given 
appropriate opportunity to respond 
thereto.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted as to the 
issue.  The Board notes that RO compliance with this remand 
is not discretionary, and that if the RO fails to comply with 
the terms of this remand, another remand for corrective 
action is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


